DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3- 14, 21 (now renumbered 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record in light of discussion held in examiner interview 04/05/2022 and further consideration of applicant’s remarks 02/08/2022;  and since the cited references, in particular Takata (US 2015/0185769) and Pepe (US 2015/0286295), taken alone or in combination do not teach or suggest “ hinged linkage supporting the touch plate, the hinged linkage including at least two outer rotatable connections attached to the touch sensor, at least two inner rotatable connections positioned centrally relative to the at least two outer rotatable connections, and at least two base rotatable connections attached to the base between the at least two outer rotatable connections and the at least two inner rotatable connections, wherein the hinged linkage is configured to translate the touch plate at the second and third outer points upon translation of the touch plate at the first outer point, wherein translation of the first, second, and third outer points is substantially equal along the central axis” in combination with the other limitations in the claim.
Independent Claim 7 is allowable over the prior art of record in light of discussion held in examiner interview 04/05/2022 and further consideration of applicant’s remarks 02/08/2022,  and since the cited references, in particular Takata (US 2015/0185769) and Pepe (US 2015/0286295), taken alone or in combination do not teach or suggest “each of the at least two arm portions including: a first rotatable connection to the substrate; a second rotatable connection to the trackpad plate; a third rotatable connection to the central joint portion; and a fourth rotatable connection to the substrate; wherein the first rotatable connection is positioned between the second rotatable connection and the third rotatable connection; wherein the second rotatable connection is positioned at an outer portion of the trackpad plate; wherein the third rotatable connection is positioned at a central portion of the trackpad plate between the second rotatable connection and the fourth rotatable connection; a touch sensor to sense a position of a user touch on the trackpad plate; and a switch positioned on a bottom surface of the touch sensor and configured to contact the central joint portion, in combination with the other limitations in the claim.
Independent Claim 21 is allowable over the prior art of record in light of discussion held in examiner interview 04/05/2022 and further consideration of applicant’s remarks 02/08/2022,  and since the cited references, in particular Takata (US 2015/0185769) and Pepe (US 2015/0286295), taken alone or in combination do not teach or suggest “each of the at least two arm portions including: a first rotatable connection to the substrate; a second rotatable connection to the trackpad plate; a third rotatable connection to the central joint portion; and a fourth rotatable connection to the substrate; 7 4890-5390-1323\1Application No. 16/797,971Attorney Docket No. P44778US1 wherein the first rotatable connection is positioned between the second rotatable connection and the third rotatable connection; wherein the second rotatable connection is positioned at an outer portion of the trackpad plate; wherein the third rotatable connection is positioned at a central portion of the trackpad plate between the second rotatable connection and the fourth rotatable connection; a touch sensor to sense a position of a user touch on the trackpad plate; and a switch positioned on a bottom surface of the touch sensor and configured to engage the central joint portion; wherein the at least two arm portions each comprise at least two layers of material attached to each other, the at least two layers of material including a reinforcement layer and a flexible layer”  along with the other limitations in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627